Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is stipulated and agreed by the undersigned, subject to the approval of the Court, that at the time of exportation of the involved merchandise, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at $15.00 per pound, less the following charges:
Rupees-India
Cartage charges 2-0-0
Railway freight 3-0-0
Shipping charges packed 20-0-0
It is further stipulated and agreed that there was no higher foreign value as defined in Section 402 (c) of the Tariff Act of 1930 as amended, for such or similar merchandise, at the time of exportation thereof.
It is further stipulated and agreed that this case may be submitted for decision upon the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $15 per pound, less the following charges:
Rupees-India
Cartage charges 2-0-0
Railway freight 3-0-0
Shipping charges packed 20-0-0
Judgment will be entered accordingly.